Citation Nr: 9910871	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  89-44 888	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
shell fragment wound of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1989 decision by the 
RO in Boston, Massachusetts, that denied service connection 
for a psychiatric condition, claimed as PTSD, and for 
residuals of a shell fragment wound of the veteran's right 
knee.  

This Board remanded this case, in April 1990 and March 1992, 
for evidentiary development.  

The Board notes that in January 1997, during the remand of 
this case, the veteran submitted claims of service connection 
for a hearing disorder and for an increased rating for a skin 
disorder.  In November 1997 and July 1998, the RO denied 
those claims, and notified the veteran of those denials.  
Those matters are not currently before the Board.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during his 
service in the Republic of Vietnam.

2.  The veteran has PTSD which is as likely as not due to 
service.

3.  The veteran does not have residuals of any inservice 
shell fragment wound of his right knee.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (1998).

2.  Service connection for residuals of a shell fragment 
wound of the right knee is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran 
has PTSD which is due to service.  In this regard, the Board 
notes that service connection for PTSD requires (1) medical 
evidence establishing a clear diagnosis of the condition, (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  
The Board also notes that, since this case was remanded in 
1992, The United States Court of Veterans Appeals has 
significantly developed its case law regarding determinations 
regarding inservice stressors.  Compare Hayes v. Brown, 5 
Vet. App. 60 (1993), with Doran v. Brown, 6 Vet. App. 283 
(1994) and Gaines v. West, 11 Vet. App. 353, 358-59 (1998).

In the veteran's case, VA examiners have clearly diagnosed 
PTSD, and, at one time or another, linked the PTSD diagnosis 
to his claimed inservice stressors.  See, e.g., June 1990 and 
December 1997 VA PTSD examination reports, and July to August 
1989 VA hospitalization summary.  Although there is some 
evidence to the contrary, see January 1989 VA outpatient 
record and December 1989 and September 1991 VA 
hospitalization summaries, the weight of the evidence is in 
favor of the veteran with respect to the first and third 
elements of his PTSD claim.  Thus, the crucial question 
before the Board is whether there is credible supporting 
evidence in the record that any claimed inservice stressor 
actually occurred.  Cohen v. Brown, 10 Vet. App. 128, 146 
(1997). 

Here, the veteran alleges a variety of combat and noncombat 
stressors.  See January 10, 1989 VA outpatient record; July 
to August VA hospitalization summary; June 1990 and December 
1997 VA PTSD examination reports.  Where a veteran claims a 
combat stressor, the Board must determine, based upon the 
evidence of record, whether the veteran engaged in combat 
with the enemy.  Gaines, supra.  If the Board finds that the 
veteran participated in combat, then:

the Secretary shall accept as sufficient 
proof of service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such 
service satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, 
if consistent with the circumstances, 
conditions, or hardships of such 
service, notwithstanding the fact that 
there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary... 

38 U.S.C.A. § 1154(b) (West 1991).  ("Service connection" 
in the context of 38 U.S.C.A. § 1154(b) means incurrence or 
aggravation of a disease or injury inservice, and not 
entitlement to VA benefits as provided by 38 U.S.C.A. § 1110; 
in order for a veteran to establish such entitlement, even a 
combat veteran's claim requires medical evidence of a link 
between the claimed disability and the alleged inservice 
events.  Wade v. West, 11 Vet. App. 302, 305 (1998).  Here, 
with respect to PTSD, the Board has already found such a 
link.)

In the instant case, the veteran served in the Republic of 
Vietnam from September 1968 to September 1969.  His service 
personnel records reflect that his military occupational 
specialty was as a mechanic, although the veteran explained 
in his November 1989 VA Form 9 (Appeal to the Board of 
Veterans' Appeals) that he did not serve as a mechanic, but 
served instead as a gunner on a VTR, and in the latter 
capacity he saw frequent combat.  His explanation is 
uncontradicted by the record.  Indeed, his service personnel 
records reflect his receipt of a unit award of the Vietnam 
Gallantry Cross, with Palm, and his participation in the 
Vietnam Counteroffensive, Phase II, as reflected in his 
service personnel records.  Certainly, there are some 
irregularities in the veteran's testimony regarding combat, 
cf. July to August 1989 VA hospitalization summary, June 1990 
VA PTSD examination report, and December 1997 VA knee 
examination report (regarding "shrapnel" in his knee vs. 
being "hit" by an AK-47; a first kill during a base overrun 
vs. a first kill by shooting a VC off of his Lambretta; and 
surgery to remove shrapnel vs. "just" using tweezers to 
remove the shrapnel).  Although irregular, these statements 
are not inconsistent, particularly given the passage of time 
since the claimed inservice events.  Thus, these 
irregularities are insufficient to impeach his testimony, 
which the Board finds to be generally credible.  As there is 
no evidence contrary to the veteran's testimony, the weight 
of the evidence supports his allegations of combat.  
38 U.S.C.A. § 1154(b).  Furthermore, the Gallantry Cross 
award and his participation in the Vietnam Counteroffensive 
tend to support a finding of likely exposure to qualifying 
stressors.  38 C.F.R. § 3.304(f).  Therefore, the Board finds 
the evidence in relative equipoise on this point, and 
consequently concludes that a grant of service connection is 
warranted.

Turning to the veteran's claim of service connection for 
residuals of a shell fragment wound of his right knee, the 
Board notes that, generally speaking, compensation will be 
paid for "disability resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty," to any veteran who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 1110 (West 
1991).  Such a disability is said to be "service-
connected."  38 C.F.R. § 3.1(k) (1998).  Service connection 
connotes many factors but basically it means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1998); see, e.g., 38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Here, the veteran claims to have residuals of a shrapnel 
wound of his right knee.  In this regard, the Board notes 
that the veteran's testimony, as a combat veteran, is 
sufficient to establish inservice incurrence of a shell 
fragment wound, notwithstanding that his service medical 
records are devoid of any complaint, diagnosis, or treatment 
of a right knee disability.  38 U.S.C.A. § 1154(b).  However, 
in order to establish entitlement to service connection for 
residuals of such a disability, there must still be competent 
medical evidence which links a current disability to the 
inservice injury.  Wade, supra.

Certain medical evidence of record addresses the possible 
inservice etiology of the veteran's right knee disability.  
An October 1988 VA outpatient treatment record reflects that 
the veteran complained of having incurred a shrapnel wound of 
his right knee in 1969, and thereafter developed an infection 
and Baker's cyst behind his right knee.  He stated that he 
had surgery "in the past."  The diagnosis was a painful 
right knee.  A July to August 1989 VA hospitalization summary 
reflects that the veteran's primary treatment was for PTSD, 
but also reflects that the veteran reported that during a 
battle in 1968, he was "hit with AK-47" [sic.] behind the 
right knee, and that he was treated shortly thereafter.  The 
diagnosis was status post "gunshot" wound to the right knee 
with residuals of medial instability and chronic pain.  A 
November 1989 VA outpatient treatment record reflects the 
veteran's complaints of numbness down the back of his right 
lower extremity, ever since receiving a "gun shot wound."  
The examiner diagnosed a traumatic knee injury. 

Additionally, a June 1990 VA examination report reflects the 
veteran's complaints of having sustained inservice shell 
fragment "wounds" in the posterior aspect of his right 
knee.  The veteran reported that surgery was done 
"apparently" at the time of the injury and some additional 
surgery in approximately 1988.  He reported a variety of 
symptomatology "over the years."  The examiner found two 
scars, hypesthesia, and some loss of strength of the right 
leg.  The examiner noted that the veteran limped and had a 
leg brace.  The diagnostic impression was residuals of a 
shell fragment wound of the right knee.  An x-ray report 
dated on the same date as the examiner's report reflects the 
radiologist's diagnostic impression of a normal right knee.  

A December 1997 VA knee examination report reflects the 
veteran's statement that, in 1968, he had a small piece of 
shrapnel hit him behind the right knee joint, but that this 
was removed quickly with "just tweezers."  He reported no 
problems with the knee upon separation from service, and that 
the next episode of symptoms began about two years later, 
when he had aching in the right knee.  He said that he got 
cortisone shots in about 1975 or 1976.  He said that he had 
surgery in about 1976 with a posterior incision, and was told 
that he had a cyst removed.  He denied any other injury to 
the knee.   His complaints were of an occasional limp, and 
some numbness in his calf.   Physical examination revealed 
that cruciate and collateral ligaments were stable.  There 
was no pain on motion.  He had a healed transverse wound in 
the popliteal region, and a healed incision about four to 
five inches long.  There was no diagnosis, but the examiner 
commented that "even if" the veteran had experienced the 
shrapnel wound that he had described, i.e., being easily 
removed with tweezers, that such a wound "certainly" would 
not cause any permanent impairment, including functional 
impairment.

Of the foregoing medical evidence, only the July to August 
1989 VA hospitalization summary, November 1989 VA outpatient 
treatment record, and June 1990 VA examination report tend to 
show that the veteran experiences any current residual of the 
inservice wound.  However, each of these reports is of 
limited persuasiveness.  Specifically, the July to August 
1989 VA hospitalization diagnosis of status post "gun shot" 
wound does not reflect what, if any, clinical or x-ray 
evidence was used to formulate that diagnosis.  The history 
of the wound, given as being "hit with AK-47," does not 
fully and accurately account for the limited extent of the 
original injury, which the veteran explained, in December 
1997, as having been a wound by a "small" piece of 
shrapnel, quickly removed with "just" tweezers.  See 
38 C.F.R. § 4.56 (1998) (noting importance of history of 
shell fragment wound in evaluating the residuals thereof).  
Therefore, the 1989 VA hospitalization summary, while 
credible, is of limited probative value as to the possible 
inservice etiology of any disability of the veteran's right 
knee.

The November 1989 VA outpatient treatment record reflects the 
veteran's reports of certain symptomatology "since" 
receiving a gun shot wound.  However, the diagnosis of 
"traumatic knee injury," while supported by adequate 
pathology, does not link the current disability to either the 
gun shot wound mentioned by the veteran - the date of which 
was not mentioned by the examiner - or to the veteran's 
military service.  Indeed, during a December 1989 VA 
hospitalization, the veteran mentioned having been in 
"various gun fights" subsequent to service.  Hence, in this 
context, the November 1989 VA outpatient record is 
inconclusive as to the etiology of the observed 
symptomatology.  (The same may be said of the October 1988 VA 
outpatient diagnosis of "painful right knee," which 
expresses no overt opinion as to etiology.)  Moreover, the 
report does not fully and accurately account for either the 
limited extent of the inservice wound or its quick 
debridement, as explained by the veteran in December 1997.  
Also, the noted symptomatology "since" a shell fragment 
wound is ambiguous, because the word "since" could mean 
"subsequent to" the claimed shell fragment wound, or 
"continuously thereafter."  Thus, the report fails to fully 
and accurately account for the two-year gap between the 
veteran's separation from service and the first instance of 
post-service knee pain, as mentioned by the veteran in 
December 1997.  Therefore, the November 1989 VA record is 
credible but of limited probative value.

Although the June 1990 VA examination report reflects the 
veteran's history of having sustained inservice shell 
fragment "wounds," and that surgery was done "apparently" 
at the time of the wound, the report fails to account for the 
limited scope of the injury and "surgery" as more fully 
explained by the veteran in December 1997.  Moreover, 
although the veteran reported a variety of symptomatology 
"over the years," he did not report the symptomatology as 
having been continuous since service, and the June 1990 VA 
report does not account for the two-year gap in 
symptomatology that the veteran mentioned in December 1997.  
Moreover, although there was symptomatology upon which the 
examiner could have based his diagnosis, the examiner 
apparently found the need for x-rays to be of clinical 
significance in forming a diagnosis.  Yet, the diagnosis does 
not reflect that the examiner reviewed or considered the 
radiologist's impression of a normal right knee.  Thus, the 
June 1990 examination report is also of minimal probative 
value.

In contrast, the December 1997 VA examination report accounts 
for the size and scope of the original shrapnel wound, the 
quick debridement thereof, and, because the examiner reviewed 
the file and the July to August 1989 VA hospitalization 
summary, presumably accounts for the alleged rapid post-wound 
course of recovery.  The December 1997 VA report also 
accounts for the two-year gap in symptomatology between the 
veteran's discharge from service and his earliest reported 
post-service knee pain, and essentially expresses the opinion 
that it is unlikely that the veteran has a disease of his 
right knee (chronic or otherwise), incurred or aggravated in 
service, or continuity of right knee symptomatology since 
service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.303(a), (b), 3.307, 3.309 (1998).  Moreover, 
the examiner specifically reviewed the June 1990 VA 
examination report, with its findings of scars, hypesthesia, 
and loss of right leg strength, and presumably reviewed the 
June 1990 x-ray finding of a normal knee.  Yet, the examiner 
expressed disagreement with the June 1990 diagnosis of 
residuals of shell fragment wound, apparently because of the 
limited nature of the wound more fully described by the 
veteran in December 1997.  Thus, the December 1997 VA 
examiner's conclusion is more explanatory of the medical 
evidence of record - including the August 1969 separation 
examination finding of normal lower extremities - than the 
medical evidence which tends to show that the veteran 
experiences residuals of the claimed shell fragment wound.  
Indeed, the December 1997 VA examination report is the only 
medical evidence pertaining to the veteran's right knee which 
reflects a review of the claims file.  (Although the December 
1997 report lacks the requested x-ray report, this omission 
is nonprejudicial, because the June 1990 x-ray finding of a 
normal knee was of record when the December 1997 examiner 
reviewed the file.  Cf. the June 1990 VA examination report, 
in which the examiner noted the lack of a claims folder or 
any medical records for review.)  Therefore, notwithstanding 
that there is a greater quantum of medical evidence that 
seemingly favors the veteran's claim, the December 1997 
report has greater probative value than the evidence in favor 
of the veteran.  In short, the evidence tends to show that 
any right knee disability which the veteran might have is not 
a residual of the relatively minor shell fragment wound that 
he has described.  Accordingly, the weight of the evidence is 
against his claim.  

The Board has considered that the veteran has submitted a 
well-grounded claim, see July to August VA hospitalization 
summary, and that the October 1988 VA outpatient treatment 
record indicates that there might be certain VA records from 
VAMC Little Rock, Arkansas, which pertain to treatment of his 
knee, but which are missing from the file.  See 38 C.F.R. 
§ 3.159 (1998).  However, the October 1988 record also 
reflects that such treatment pertained to the veteran's 
reinjury of his right knee in 1988, and not to any inservice 
injury.  Notably, the veteran did not mention that reinjury 
during any of his VA compensation and pension examinations, 
and denied such intercurrent injury during the December 1997 
VA examination.  Such evidence, if extant, appears to be 
unfavorable to the veteran, because it would tend to show 
that his right knee disability is due, at least in part, to 
post-service injury.  Yet, even without considering evidence 
of such reinjury, the December 1997 VA examiner concluded 
that the original injury was not severe enough to have 
produced any of the veteran's current right knee 
symptomatology.  A fortiori, the evidence regarding the post-
service injury would only have corroborated the examiner's 
conclusion.  Therefore, there is no prejudice to the veteran 
in any examiner's not having considered such evidence.  In 
other words, even if obtained, the December 1997 VA 
examination report would still persuasively tend to show that 
the claimed inservice wound has not caused any current 
disability.  Thus, the missing record(s) cannot be said to be 
"pertinent" to his claim.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Moreover, in February 1989, the RO asked 
the veteran to identify the dates and sources of treatment he 
received with respect to his claimed knee injury; his 
response, received later that February, was that "all" of 
his treatment had been at the Springfield, Massachusetts VA 
outpatient treatment center.  (The records of that treatment 
are in the file.)  No other treatment of the veteran's knee 
is sufficiently identified in the record for the RO to assist 
him any further in this regard, and the RO has exhausted 
efforts to find other pertinent treatment records, such as 
medical evidence that might be in the custody of the Southern 
Pacific Railroad.  See August 1997 correspondence between RO 
and the veteran, and October 1997 report of contact with 
veteran.  Accordingly, the Board finds that the RO complied 
with VA's duty to assist in this case.

The representative contends, in his appellate brief, that the 
veteran is entitled to the benefit of the doubt with respect 
to his right knee claim.  However, the benefit-of-the-doubt 
doctrine only applies if the evidence is in relative 
equipoise with respect to a given claim.  Here, the 
preponderance of the evidence is against the veteran's right 
knee claim.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.  

Service connection for residuals of a shell fragment wound of 
the right knee is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeal

 Department of Veterans Affairs

